Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal cutter and removal tool recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, section (C), lines 1-2 reads “attaching a removal tool to the inside of the production casing and remove the preselected existing casings to the predetermined depth to the surface” but should read --attaching a removal tool to the inside of the production casing and remove the preselected existing casings from the predetermined depth to the surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “repeat the above steps using appropriately sized hollow drill bits and core over casings, to drill around the outermost casing of the next preselected number of casings to a next predetermined depth to continue to remove existing casings until all preselected existing casings are removed to predetermined depths”.  This is confusing because the term “remove” is usually associated to taking 

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent to claim 1.
Claim 15 recites the limitation "the spot cement plug" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 should depend from claim 14, not claim 8.
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent to claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 9, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859).
Regarding claim 1, Orstad (U.S. 2014/0231087A1) discloses a method comprising the steps of: 
a) running an internal cutter (1, fig. 1 and 6) down a production casing (7) to laterally cut through at a predetermined depth (see fig. 6-11 and refer to paragraph 0112); 
c) attaching a removal tool (61, figs. 9-11) to the inside of the production casing (7) and remove the production casing (7) from the predetermined depth to the surface (refer to paragraphs 0098 and 0115); 
However, Orstad fail to teach a method of slot recovery for offshore drilling programs comprising the steps of: cutting through a preselected number of existing casings in a casing string; b) drilling around the outermost casing of the preselected casings in the casing string with a hollow drill bit which is attached to core over casings, the hollow drill bit drills through the casing cement of the outermost casing of the preselected casings down to the predetermined depth; removing the preselected existing casings; d) repeat the above steps using appropriately sized hollow drill bits and core over casings, to drill around the outermost casing of the next preselected number of casings to a next predetermined depth to continue to remove existing casings until all preselected existing casings are removed to predetermined depths.  
Lynde et al. disclose a cutting tool/hollow drill bit (10) for removing tubing materials downhole from a well bore, such as cemented casing (refer to col. 1 lines 15-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orstad and Lynde et al. before him or her, to have modified Orstad to include cutting through a preselected number of existing casings in a casing string; b) drilling around the outermost casing of the preselected casings in the casing string with a hollow drill bit which is attached to core over casings, the hollow drill bit drills through the casing cement of the outermost casing of the preselected casings down to the predetermined depth; removing the preselected existing casings, for the purpose of facilitating the removal of the casing once the cement has been drilled out. 
However, the combination of Orstad and Lynde et al. appear to be silent to repeat the above steps using appropriately sized hollow drill bits and core over casings, to drill around the outermost casing of the next preselected number of casings to a next predetermined depth to continue to remove existing casings until all preselected existing casings are removed to predetermined depths.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orstad and Lynde et al. before him or her, to have repeated the above steps using appropriately sized hollow drill bits and core over casings, to drill around the outermost casing of the next preselected number of casings to a next predetermined depth to continue to remove existing casings, until all casings have been removed from the well. 

Regarding claim 9, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; Lynde et al. further disclose wherein the hollow drill bit (10) is selected from among carbide (refer to col. 5 lines 44-50). 
Regarding claim 12, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; Orstad further discloses wherein the internal cutter (1) is a multi-string cutter for milling laterally through multiple strings of casings (cutting tool 1 can be used for cutting through multiple casing strings), wherein the first predetermined depth cut is carried out at a conductor depth (the depth cut shown in fig. 7 can be at a conductor depth).  
Regarding claim 13, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; Orstad further discloses wherein the internal cutter is a multi-string cutter for milling laterally through multiple strings of casings, wherein the second predetermined depth cut is carried out at an intermediate cut (the depth cut shown in fig. 7 can be at an intermediate depth).  
Regarding claim 18, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; Orstad further discloses remove all casing to the sea bed using conventional techniques (refer to abstract).  
Regarding claim 19, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; Orstad further discloses the step of: .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) as applied to claim 1, and further in view of Hekelaar (U.S. 2013/0199785A1).
Regarding claim 2, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Orstad and Lynde et al. fail to teach placing new casing using conventional techniques.  
Hekelaar discloses that in oil and gas operations, it is may be desirable to remove casing that has been previously set in a wellbore before inserting new casing string so as to have enough annular area available for cementing operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Orstad and Lynde et al., to have placed new casing using conventional techniques, as taught by Hekelaar, for ensuring that enough annular area is available for cementing operation. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) as applied to claim 1, and further in view of Gorrara et al. (U.S. 2014/0000911A1).
Regarding claim 3, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Orstad and Lynde et al. fail to teach wherein the removal tool is a casing spear.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Orstad and Lynde et al., to have the removal tool as a casing spear, as taught by Gorrara et al. since it’s known to remove tools using a casing spear.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) as applied to claim 1, and further in view of Lynde et al. (U.S. 5373900).
Regarding claims 5-8, the combination of Orstad and Lynde 859’ et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Orstad and Lynde et al. Orstad fail to teach wherein the existing casings are concentrically extending multi-string casings selected from among, production casings, intermediate casings and conductor casings to at least the first predetermined depth, wherein the preselected existing casings are production casings and intermediate casings leaving the conductor casing in place to at least the first predetermined depth, wherein the preselected existing casing is production casings leaving the conductor casing in place to at least the first predetermined depth, wherein the preselected existing casings are production casings and intermediate casings and conductor casings thereby removing all casings to at least the first predetermined depth.  
Lynde 900’ et al. disclose removal of concentric casing from a well involving removing first an inner casing and then an outer casing in separate removal operations (refer to col. 1 lines 54-65).
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) and Lynde et al. (U.S. 5373900) as applied to claim 8, and further in view of Lee et al. (U.S. 5437340).
Regarding claim 14, the combination of Orstad, Lynde 859’ et al., and Lynde 90’ et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Orstad, Lynde 859’ et al., and Lynde 90’ et al. fail to teach installing a spot cement plug above last existing casings for further well bore activity.
Lee et al. disclose installing a cement plug (P, fig. 7) above last existing casings (C) for further well bore activity (see fig. 7). 
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) as applied to claim 1, and further in view of Vail. III et al. (U.S. 2015/0315863A1).
Regarding claim 10, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; Lynde et al. further disclose wherein the hollow drill bit (10) is attached to appropriately sized core over casings (18, see fog. 1)
However, the combination of Orstad and Lynde et al. fail to teach wherein the hollow drill bit is connected to the drill string using a cross over sub assembly.  
Vail. III et al. disclose a cross over sub assembly (156) connected to a drill bit (118, fig. 3) for optimizing the drilling operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Orstad and Lynde et al., to have the drill bit connected to the drill string using a cross over sub assembly, as taught by Vail. III et al. for facilitating the removal of casing and or cement particles during the drilling process.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) as applied to claim 1, and further in view of Dellinger et al. (U.S. 4431068).
Regarding claim 11, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Orstad and Lynde et al. fail to teach wherein drill collars are added to the drill string as needed to provide enough weight on the hollow drill bit using conventional techniques.  
Dellinger et al. disclose a drilling operation in which additional drill collars are added to the drilling collar section as desired to supply weight on the drill bit during drilling (refer to col. 4 lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Orstad and Lynde et al., to have added drill collars to the drill string as needed to provide enough weight on the hollow drill bit using conventional techniques, as taught by Dellinger et al., for the predictable result of increasing the weight on the drill bit to facilitate removal of the casing. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Orstad (U.S. 2014/0231087A1), in view of Lynde et al. (U.S. 5,038,859) as applied to claim 1, and further in view of Morse et al. (U.S. 2018/0328118A1).
Regarding claim 20, the combination of Orstad and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Orstad and Lynde et al. fail to teach drilling a new hole by side tracking through the conductor casing using conventional side tracking techniques.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Orstad and Lynde et al., to include drilling a new hole by side tracking through the conductor casing using conventional side tracking techniques, as taught by Morse et al.
Allowable Subject Matter
Claims 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/
02/24/2021